MEMORANDUM **
Xie Peiying, a native and citizen of China, petitions for review of the Board of Immigration Appeals’ (“BIA”) decision affirming the Immigration Judge’s denial of her claim for relief under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U*.S.C. § 1105a(a) and section 2242(d) of the Foreign Affairs Reform and Restoration Act of 1998. See Hamoui v. Ashcroft, 389 F.3d 821, 825-26 (9th Cir.2004). We review for substantial evidence the BIA’s determination that Peiying was not eligible for relief under CAT. See Zheng v. Ashcroft, 332 F.3d 1186, 1193 (9th Cir.2003). We deny the petition for review.
Substantial evidence supports the BIA’s conclusion that Peiying’s speculation that she will be forcibly sterilized is insufficient to establish that it is more likely than not that she would be tortured if returned to *132China. See Kamalthas v. INS, 251 F.3d 1279, 1284 (9th Cir.2001). Moreover, substantial evidence supports the BIA’s determination that the State Department reports do not support her claim for relief. See id. at 1280 (“[Cjountry conditions alone can play a decisive role in granting relief under the Convention.”); see also Gonzalez-Hernandez v. Ashcroft, 336 F.3d 995, 1000 (9th Cir.2003) (agency only required to rationally construe State Department report).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.